        Case 2:20-cv-03390-CFK Document 7-6 Filed 07/31/20 Page 1 of 3




                                UNITED STATES D1snucr COVR'.r
                              EASTERN DISTRICT OF PENNSY LVANlA


t'USION bLITt ALL STARS and Sl'IRIT
FACTOR LLC D/B/A FUEL ATHLETICS,
Individually and on Behalf of All Others
Similarly Siruated

               PlaiotiOs,
                                                   Civ. Action No. 2 :20-<:v-03390
       v.

VARSITY .BRANDS, LLC: VARSJTY
SPIRIT, LLC; VARSITY SPIRIT FASHION
& S UPPLIES . I.LC; and lLS. ALL STAR
FEDERATION, ! NC..

               l)efendants.




STARS AND STRIPES GYMNASTICS
ACADEMY !NC. D/8/A STARS AND
STRIPES KIDS ACTIVITY CENTER,
Individually and ,m Bt::halr of AH Others
Similarly Situated,

               Plainriff.5,                         Civ. Action No. 2:20-<:v-03277
       v.

VARSITY .BRANDS, LLC; VARSITY
S PIRIT, l.l.,C; VARSITY SPIRIT FASIIION
& SUPPLle.5, I.LC; and U.S. Al.I. STAR
FEOliRATION, INC.,

               Defondan t:;.




             DECLARATION OF STEVE PF,Ti:RSON IN SUPPORT OF
     l>isFENOANTS' JOINT MOTION TO TRANSFER CASES TO THE WESTERN
                          DISTRICT OFTENNESSEE
         Case 2:20-cv-03390-CFK Document 7-6 Filed 07/31/20 Page 2 of 3




        I, Steve PeterSOn, declare as follows:

        I.       I aro Vice Prosidcot of the U.S. All Siar Federation ("USASF"), which is

headqo.arte-red ill Memphis, lCrulessee. lam ~ resident of Memphis~ Tcnm..-s.,:;ee.

        2.       I have reviewed Plaintifl::O' Complaints in the a\x)Vc-refercnced ac1ion..<;., which T

understand ruune USASF <1S a defendant

        3.       Based oo the .:illee::nions i.o Ille Plaintiff.-::• <'.-0mpl:1ints, Texpect that a substanliaJ

portion if nol all of the books and n."'OOrds of USASf that may be relevant in thfa ca.'5,C arc localed

io Memphis. Tcrulcssec at USASF's office. None of the ;;ipparcnt1y relevanl employees reside in

the Eastern District of Pc:no::,-ylvaoia.

        4.        In Memphis, TN, lJSASF' e~1aluates and decides whether com1xmics-including

gyms-shouJd be approved to conducl USASF-sa.oc1iooed competitions cheerleading and dance

competitions. Such companies then enter into agrocmcnts with USASt' pursuant to which they

agree to comply with lJSASF's rules applicable to USASF..S31lctioncd events. These

agreements arc prepared and @le.red i.r.iLO by USASF in 1Cnnessee. They also contaio a venue

provision requiring all disputes rcla.ti.ng to the agreements to be Jitig.ated in Shelby Counly,

TCnncsscc.

         5.       As I undcrsumd Plain1ill's' defo.)jtions of the proposed class of similarly situated

persons, the proposed class would include gyms who both have t:nlt:retl              into such agreements

with US,\SI' to host oomp<:titions and )Jave paid Varsity or any Varsity subsidi31)' to, fees and

expenses aswciuwd wlth parlicipating in competitions or apparel. In other words, the proposed

class includes entities that have already agreed to litigate disputes against llSASF in the Western

District ofTenncsscc.

         6.       None ofrhc competitions identified in the Complaints 3S Worlds, ·1·he Summit.. or

U.S. f'ir..1,.'11$ :tfc <:onducted in the Ea-stem Oi.-.1:ricl of Pcnnsylv:;a.ni:..

                                                            2
        Case 2:20-cv-03390-CFK Document 7-6 Filed 07/31/20 Page 3 of 3




I declare under the penalty of perjury that the fon...'going is true and correcL

E.xeeuted on the 31st day of July. 2020.



                                              -~ ~-
                                              Steve .Peterson




                                                    3
